Citation Nr: 0429725	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-28 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus.

3.  Entitlement to nonservice-connected pension benefits.

4.  Entitlement to service connection for pseudofolliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1981 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, that denied the veteran's application 
to reopen a claim of service connection for psychiatric 
disability.  This appeal also stems from the November 2002 
rating action of the Montgomery, Alabama, RO, confirmed and 
continued that determination, and also denied his petition to 
reopen a claim of service connection for pes planus as well 
as his claim of entitlement to nonservice-connected pension 
benefits.  The veteran perfected appeals of these claims to 
the Board.  The veteran also challenges the Montgomery, 
Alabama, RO's June 2003 rating decision denying service 
connection for pseudofolliculitis.  

During the course of this appeal, in an August 2003 rating 
decision, a copy of which was issued as part of the Statement 
of the Case dated that same month, the RO confirmed and 
continued the denial of the veteran's psychiatric disability 
and pes planus claims on a de novo basis, implicitly 
reopening his claim.  The Board observes, however, it must 
initially determine whether the veteran has presented new and 
material evidence sufficient to reopen his claims of service 
connection for psychiatric disability and pes planus because 
doing so goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate them de novo.  See Prillaman 
v. Principi, 346 F.3d 1362, 1365-66 (Fed. Cir. 2003); Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Accordingly, the Board has recharacterized these claims as 
identified on the title page.

In May 2004, the veteran, accompanied by his representative, 
offered testimony at a hearing held at the local VA office 
before the undersigned Veterans Law Judge (formerly referred 
to as a Member of the Board).  

The issues of entitlement to service connection for 
psychiatric disability, pes planus and pseudofolliculitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 1977 rating decision, the RO denied the 
veteran's claim seeking service connection for psychiatric 
disability; later that month, the RO notified the veteran of 
the decision and of his appellate rights, but he did not 
appeal the determination became final.

2.  In August 1981, the veteran submitted an application to 
reopen a claim of service connection for a nervous condition.

3.  In a September 1981 rating action, the RO denied the 
veteran's application to reopen a claim of service connection 
for psychiatric disability; however, because the RO did not 
provide the veteran with notice of his appellate rights, that 
decision did not become final and remains pending.

4.  Evidence added to the record since the June 1977 rating 
decision that denied the veteran's claim of service 
connection for psychiatric disability is so significant that 
it must be considered in order to fairly decide the merits of 
the case.

5.  In a June 1977 rating decision, the RO denied the 
veteran's claim seeking service connection for pes planus; 
later that month, the RO notified the veteran of the decision 
and of his appellate rights, but he did not appeal the 
determination became final.

6.  Evidence received since the June 1977 rating decision 
that denied service connection for pes planus is new, relates 
to a necessary unestablished fact, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed June 1977 decision, which denied the 
veteran's claim of service connection for psychiatric 
disability, is final.  38 U.S.C.A. § 7105 (West 2002) 
(formerly 38 U.S.C. § 4005 (1976)); 38 C.F.R. §§ 3.160(d), 
19.153 (1977).

2.  The RO's September 1981 rating decision denying the 
veteran's application to reopen a claim of service connection 
for psychiatric disability is not final.  38 U.S.C.A. § 4005, 
5104(a), (West 1976, 2002); 38 C.F.R. § 3.104(a), 19.114 
(1981, 2004).

3.  Evidence received since the July 1977 RO rating decision 
is new and material; the claim of entitlement to service 
connection for psychiatric disability is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

4.  The RO's unappealed June 1977 decision, which denied the 
veteran's claim of service connection for pes planus, is 
final.  38 U.S.C.A. § 7105 (West 2002) (formerly 38 U.S.C. 
§ 4005 (1976)); 38 C.F.R. §§ 3.160(d), 19.153 (1977).

5.  Evidence received since the July 1977 RO rating decision 
is new and material; the claim of entitlement to service 
connection for pes planus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's applications 
to reopen claims of service connection for psychiatric 
disability and pes planus, and that the requirements of the 
VCAA have been satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In any event, the RO afforded the veteran a VA formal 
examinations in September 2002 and has associated records of 
his VA outpatient care.  Further, in May 2004, the veteran 
testified at a hearing held before the undersigned Veterans 
Law Judge.  

He and his representative have also been provided with a 
Statement of the Case (SOC) that discusses the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notified them of the evidence needed by the 
veteran to prevail on the claims.  Further, in September 2002 
and January 2003 letters, the RO advised the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  By way of 
these communications, VA gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain, to include submitting any evidence that he might have 
in his possession.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under the circumstances, and particularly in light of the 
Board's determinations reopening the veteran's psychiatric 
and pes planus claims, the Board finds that he has been 
provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the reopening petitions 
at this time, without a remand of the case to the RO to 
provide additional assistance to the veteran in the 
development.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

II.  Application to reopen claim of service connection for 
psychiatric disability

In a July 1977 rating decision, the RO denied service 
connection for psychiatric disability and notified him of the 
decision and his appellate rights, but he did not appeal the 
determination, and thus the July 1977 rating action became 
final.

The evidence of record at the time of the RO's July 1977 
rating decision consisted of the service medical records, 
which reflect that the veteran was seen on numerous occasions 
for treatment of psychiatric problems.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the July 1977 rating decision, it became final based 
on the evidence then of record. 38 U.S.C.A. § 7105 (West 
2002) (formerly 38 U.S.C. § 4005 (1976)); 38 C.F.R. 
§§ 3.160(d), 19.153 (1977).  

In August 1981, the veteran filed an application to reopen a 
claim of service connection for psychiatric disability.  In a 
September 1981 letter, the RO denied the veteran's 
application, asserting that no new and material evidence had 
been submitted and therefore no further action could be taken 
on his claim.

In response dated in September 1981 and received later that 
month, the veteran cited the RO's letter and expressed his 
disagreement with the RO's action in denying the reopening of 
his claim.  The veteran also set forth arguments in support 
of his claim.  The veteran, however, was not provided his 
appellate rights and no further action was taken on this 
claim, including the issuance of an SOC, prior to the 
veteran's submission of another application to reopen a claim 
of psychiatric disability in August 2002.

In this regard, the Board notes that, effective January 1, 
1980, 38 C.F.R. § 19.114 provided:  

The claimant and the representative, if 
any, will be informed of the right to 
initiate an appeal and the time within 
which to do so, the right to a personal 
hearing and the right to representation.  
This information will be included in each 
notification of a determination of 
entitlement or nonentitlement to Veterans 
Administration benefits by the agency of 
original jurisdiction.  

48 Fed. Reg. 6961, 6972.  

Under the provisions of 38 C.F.R. § 19.192, which became 
effective on January 1, 1980, stated that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified shall become final if an appeal 
is not perfected as prescribed in Rule 29 ([38 C.F.R.] 
§ 19.129).  48 Fed. Reg. 6961, 6980.  

Thus, the notification of the September 1981 rating decision 
that the RO sent to the veteran was governed by the 
provisions 38 C.F.R. §§ 19.114 and 19.192.  If the veteran 
were not provided with proper notice of these decisions, 
however, including a statement of his appellate rights, the 
determination did not become final and application to reopen 
a claim of service connection for psychiatric disability 
remained opened.  Moreover, he was not issued an SOC.

However, the veteran's pending August 1981 application to 
reopen a claim of psychiatric disability may be granted if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed in July 1977, 
because the law provides that the Secretary shall reopen the 
claim and review the former disposition.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As defined 
by the regulation in effect prior to August 29, 2001, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, prior to 
August 29, 2001, however, that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, created a reasonable possibility 
that the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  Instead, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), reviewing the history of 
former section 38 C.F.R. § 3.156(a), including comments by 
the Secretary submitted at the time the regulation was 
proposed, concluded that the definition emphasized the 
importance of a complete record rather than a showing that 
the evidence would warrant a revision of a previous decision.  
Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It thus does 
not apply to the veteran's petition to reopen his psychiatric 
disability claim.

Evidence associated with the claims folder since the July 
1977 rating decision includes a transcript of the veteran's 
testimony at a hearing held before the undersigned Veterans 
Law Judge in May 2004; VA medical records and reports; and 
statements and written argument submitted by or on behalf of 
the veteran.

Of particular significance is the veteran's testimony that he 
has had psychiatric problems since service and the opinion of 
the September 2002 VA psychiatric examiner, who diagnosed the 
veteran as having a mood disorder, not otherwise specified, 
and commented that there was a sharp contrast between his 
psychiatric state before and after his military service.  
This evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of service connection for psychiatric 
disability.  Having determined that new and material evidence 
has been added to the record, the veteran's claim of service 
connection for this condition is reopened.

III.  Application to reopen claim of service connection for 
pes planus

In a July 1977 rating decision, the RO denied service 
connection for pes planus and notified him of the decision 
and his appellate rights, but he did not appeal the 
determination, and thus the July 1977 rating action became 
final.  The evidence of record at the time of the rating 
action consisted of the service medical records; the RO noted 
that pes planus was noted at service entry and that he had 
been issued arch supports during service, but concluded that 
service connection was not warranted for the "congenital 
condition."  

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the July 1977 rating decision, it became final based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002) (formerly 38 U.S.C. § 4005 (1976)); 38 C.F.R. 
§§ 3.160(d), 19.153 (1977).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a) (2003), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The revised version of 
38 C.F.R. § 3.156(a) applies in this case because the 
veteran's claim was not received until November 2002, after 
the current regulation's effective date of August 29, 2001.  

Evidence associated with the claims folder since the RO's 
June 1977 rating decision includes records of the veteran's 
VA outpatient treatment, a transcript of his May 2004 
testimony before the undersigned Veterans Law Judge, and 
statements and written argument submitted by or on behalf of 
the veteran.

Of particular significance are the veteran's statements in 
which he reported having no foot problems prior to service, 
which is consistent with the service examiner's diagnosis of 
asymptomatic pes planus at service entry, and testimony that 
he has had chronic foot problems since that time.  In this 
regard, the Board notes that in Charles v Principi, 16 Vet. 
App. 370, 374-75 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that the veteran is 
competent to report that he or she has experienced a 
continuity of symptoms since service.  Accordingly, the Board 
finds that the new evidence received since the July 1977 
rating decision relates to an unestablished fact necessary to 
support the claim, as there is now an indication that his pes 
planus might have aggravated by service.  Justus.  This 
evidence raises a reasonable possibility of substantiating 
his claim and is thus "new and material" under the revised 
provisions of 38 C.F.R. § 3.156(a).  Accordingly, the claim 
of service connection for pes planus is reopened.  


ORDER

As new and material evidence has been presented, the 
veteran's claims of service connection for psychiatric 
disability and pes planus are reopened; the appeal is granted 
to this extent only.


REMAND

In addition to the veteran's reopened claims of service 
connection for psychiatric disability and pes planus, also 
before the Board are his claims of entitlement to nonservice-
connected pensions benefits and his challenge to the RO's 
denial of his claim of service connection for 
pseudofolliculitis.  For the reasons set forth below, each of 
these claims must be remanded for further development and 
adjudication.

In his September 1981 statement, the veteran reported 
receiving VA care for his psychiatric disability at the Allen 
Park, VA Medical Center; however, to date, no records of 
treatment from this facility have been obtained.  The veteran 
is currently receiving treatment for this condition at 
Montgomery, Alabama, VA Medical Center, and no records of his 
care at that facility, dated since May 2003, have been 
associated with the claims folder.  Because records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file, 
see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992), the RO must associate 
these records with the claims folder.  Moreover, pursuant to 
the VCAA, VA must obtain these outstanding VA records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

After all outstanding treatment records are associated with 
the claims file, the Board concludes that the veteran must be 
afforded a contemporaneous and thorough VA psychiatric 
examination to clarify the nature and extent of his 
psychiatric disability, and to determine whether it is 
related to service.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

With respect to his reopened pes planus claim, the law 
provides that every veteran is taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects noted at the time of the examination, 
acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002).  
Here, because the veteran was diagnosed as having 
asymptomatic second degree pes planus at service induction, 
there is no presumption of soundness with respect to this 
disability.

The law provides, however, that a pre-existing injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2004).  Here, as the RO has observed, the veteran was 
provided inserts during service, and he has testified that 
the condition has been symptomatic since that time.  As such, 
VA must determine whether there is clear and unmistakable 
medical evidence to rebut the presumption that the veteran's 
pes planus increased in severity during service.  See 
VAOPGCPREC  3-2003, 69 Fed. Reg. 25178 (2004).  

In this regard, the veteran reports receiving VA treatment 
for this condition.  As such, after associating the 
outstanding VA records noted above, the Board finds that the 
veteran must be afforded a contemporaneous and thorough VA 
examination to clarify whether it was aggravated by service.  
38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).

With respect to the veteran's nonservice-connected pension 
claim, the Board notes that one factor in determining a 
veteran's entitlement to a permanent and total rating for VA 
disability pension benefits is income eligibility.  See 
Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999).  In 
light of the Board's action in reopening the veteran's 
psychiatric disability and pes planus claims, the Board 
concludes that Board consideration of this issue should be 
deferred pending the resolution of those claims, as well as 
with his pseudofolliculitis claim, which is discussed below, 
because although a veteran is entitled to both compensation 
and pension, only the greater benefit will be awarded, unless 
the veteran specifically elects the lesser benefit.  See 
38 C.F.R. § 3.151(a).  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).

In a June 2003 rating decision, the RO denied service 
connection for pseudofolliculitis.  In September 2003, the 
veteran challenged that determination and submitted medical 
evidence, in the form of a statement by the veteran's 
treating VA dermatologist, linking the condition to service.  
The Board accepts the veteran's September 2003 statement and 
the accompanying evidence as an NOD, pursuant to 38 C.F.R. 
§ 20.201 (2003); however, to date, the RO has not issued him 
an SOC.  Under these circumstances, the Board must remand 
this issue to the RO for the issuance of that SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  In addition, in the 
SOC, the RO must consider the veteran's newly submitted VA 
evidence.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for psychiatric 
and foot problems, and in recent years 
for any mental or physical disability.  
This should specifically include records 
of his treatment at the Allen Park, 
Michigan, VA Medical Center, dated since 
1981, and at the Montgomery, Alabama, VA 
Medical Center, dated since, May 2003.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO must issue the veteran an SOC 
with respect to the claim of entitlement 
to service connection for 
pseudofolliculitis.  In doing so the RO 
must specifically consider the September 
2003 statement of the veteran's VA 
dermatologist, submitted later that 
month.  The RO must also notify the 
veteran of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any psychiatric disability found 
to be present is related to or had its 
onset during service.  In offering this 
opinion, the examiner should  
specifically consider the September 2002 
VA psychiatric examination report.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature and extent of his 
pes planus.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to 

(a).  Is it at least as likely as 
not that the veteran's pes planus 
became symptomatic during service 
and thus increased in severity 
during his period of active duty?  

(b).  If his pes planus increased in 
disability during service, was that 
increase due to the natural 
progression of the disease?

In offering these opinions, the examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

6.  The RO should afford the veteran a VA 
examination (or multiple examinations, if 
deemed necessary) of sufficient scope to 
cover all disabilities suggested by the 
claims file or by his complaints, 
symptoms, or findings at the time of the 
examination(s).  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
noted complaints or symptoms having a 
medical cause should be covered by a 
definitive diagnosis.  Appropriate 
studies should be obtained as necessary.  
The examiner(s) should offer opinions as 
to the impact of each of the diagnosed 
disabilities on the veteran's 
employability and as to whether the 
veteran is currently unemployable.  The 
examiner should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claims.

8.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



